IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHAEL P. KERAK,                  :   67 MAP 2015
                                   :
                Appellant          :   Appeal from the Order of the
                                   :   Commonwealth Court at No. 105 MD 2015
                                   :   dated March 30, 2015
           v.                      :
                                   :   Notice of Appeal and Jurisdictional
                                   :   Statement
PENNSYLVANIA DEPARTMENT OF         :
CORRECTIONS,                       :
                                   :
                Appellee           :


                                 ORDER


PER CURIAM                                     FILED: November 19, 2015


     AND NOW, this 19th day of November, 2015, the direct appeal is hereby

QUASHED.